Citation Nr: 0810143	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for a neurological 
disability, to include as secondary to the respiratory 
disability.

3.  Whether new and material evidence has been received to 
reopen service connection for a heart murmur. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1945, including combat service during World War II, and his 
decorations include the Combat Infantryman Badge and two 
Purple Heart Medals.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

The issue of entitlement to service connection for a heart 
murmur is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence establishes a medical nexus between military 
service and the veteran's bronchiectasis.

2.  The veteran's peripheral neuropathy is a chronic effect 
of cold exposure. 

3.  In June 1951, the RO denied the veteran's claim of 
service connection for a heart murmur; the veteran did not 
perfect an appeal.    

4.  Evidence submitted subsequent to the June 1951 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
bronchiectasis was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

2.  Resolving reasonable doubt in the veteran's favor, 
peripheral neuropathy was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2007).

3.  New and material evidence has been received to reopen 
service connection for a heart murmur.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board grants service connection for 
bronchiectasis and peripheral neuropathy, which represents 
complete grants of his respiratory and neurological 
disability claims.  As such, a discussion of VA's duties to 
notify and assist is unnecessary.

I.  Service connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Alternatively, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id.  Although there was 
an amendment to § 3.310, the veteran filed his claim prior to 
October 10, 2006, the effective date of the change.  See 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more liberal 
version is applicable to the appeal as the new version would 
have impermissible retroactive effect.  See VA O.G.C. Prec. 
Op. No. 7-2003.

A combat veteran's assertion of an event during combat is 
presumed true, if consistent with the time, place, and 
circumstances of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In this case, it is clear the veteran engaged in combat, as 
he was awarded the Purple Heart and Combat Infantry Badge, as 
shown on his DD Form214.  To establish service connection, 
however, there must be medical evidence of a nexus between 
the current disability and the combat injury.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

A.  Respiratory Disability

During the February 2008 hearing, the veteran testified that 
he was subjected to extreme cold conditions which have caused 
his respiratory disability.  

The service medical records noted that pneumonia was occurred 
in the line of duty.  In March 2003, the veteran submitted a 
statement from his private physician noting that he suffers 
from bronchiectasis with recurrent episodes of respiratory 
tract infection.  The physician noted that he reviewed the 
service medical records and stated that "[t]he clear cut 
documentation of prolonged pneumonia while in the service in 
1945 would strongly support his claim that the bronchiectasis 
is related to his service in 1945."  In October 2004, a VA 
physician stated that he believed the bronchiectasis was 
related to the severe pneumonia in 1945.  In May 2007, he 
underwent a VA examination where the reviewing physician 
stated that it was not at least as likely as not that a lung 
disability, to include chronic obstructive pulmonary disease, 
bronchiectasis, and pneumonia, is due to or the result of 
treatment for pneumonia in service.  

However, the Board finds that the evidence is at least in a 
state of equipoise.  Therefore, resolving doubt in the 
veteran's favor, the Board finds that service connection for 
a respiratory disability is warranted.

B.  Neurological Disability

During the February 2008 hearing, the veteran testified that 
he believes his peripheral neuropathy is related to either 
frostbite received during service or to his respiratory 
disability.

Although the May 2007 VA examination related the peripheral 
neuropathy to the non-service-connected diabetes, the 
examiner did not consider the frostbite claim.  As previously 
stated, the veteran's account of suffering frostbite in 
service must be accepted as true since it is consistent with 
the circumstances, conditions, and hardships of that service.  
See 38 U.S.C.A. § 1154(b).  Furthermore, VA recognizes 
numerous conditions as the chronic effects of cold exposure, 
including peripheral neuropathy.  See M21-1MR, part III, 
Subpart iv, Chapter 4, Section E.

Therefore, resolving doubt in the veteran's favor, the Board 
finds that service connection for a neurological disability 
is warranted.

II.  New and Material Evidence

In June 1951, the RO denied the veteran's claim for service 
connection for a heart murmur based on the lack of evidence 
establishing a current disability.  The veteran did not file 
a notice of disagreement within one year of the decision, and 
therefore, the decision became final.  38 C.F.R. §§ 20.302, 
20.1103.  

In October 2004, the veteran filed to reopen his claim.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The additional evidence includes the veteran's VA treatment 
records which note the presence of a heart murmur.  See West 
Palm Beach VAMC (Feb. 1995, Feb. 1996).

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a heart murmur.  Specifically, the 
evidence is new evidence because it was not previously 
considered by VA decision makers in June 1951.  The 
additional evidence is material because it relates to the 
reason for denial by providing medical evidence of a 
diagnosis of a heart murmur, thus raising a reasonable 
possibility of substantiating the claim.  


ORDER

Service connection for bronchiectasis is granted.

Service connection for peripheral neuropathy is granted.

New and material evidence having been received, the claim for 
service connection for a heart murmur is reopened, and the 
appeal is granted to this extent only.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a heart murmur has been reopened 
by receipt of new and material evidence, the claim must be 
reviewed on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 394(1993).  The Board finds that additional 
development is necessary to decide the veteran's reopened 
service connection claim.  

The service medical records noted the presence of a cardiac 
murmur, and as previously stated, his VA clinic records notes 
the presence of a heart murmur.  Therefore, the Board finds 
that a medical examination is necessary in order to properly 
decide the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for an 
examination in order to ascertain the nature and 
etiology of any current heart murmur.  After 
reviewing the entire record, the examiner should 
express an opinion as to the following:

Is it at least as likely as not (i.e., a likelihood 
of 50 percent or greater) that the veteran's 
currently diagnosed heart murmur initially 
manifested in service or is otherwise related to 
service.  The claim's folder must be made available 
to and reviewed by the examiner in conjunction with 
the scheduled examination.

2.  After completing the requested development, the 
RO readjudicate the claim.  If the benefit sought 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of the 
case and given an appropriate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


